Citation Nr: 0808852	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple joint 
disability, shown to include both elbows, both hips, both 
knees, and both ankles.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The veteran had active military service from July 1976 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.
 
Although the veteran requested a hearing before a Veterans 
Law Judge, he failed, without explanation, to report for such 
a hearing scheduled for February 2008.  His hearing request 
is considered withdrawn. 


FINDING OF FACT

The veteran's multiple joint disability, shown to include 
both elbows, both hips, both knees, and both ankles, was 
incurred in service.


CONCLUSION OF LAW

Multiple joint disability, shown to include both elbows, both 
hips, both knees, and both ankles, is due to a disease or 
injury that was incurred in active duty.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2007), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the veteran in March 2006 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis during peacetime service after 
December 31, 1946, may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he experienced chronic joint pains 
throughout his body during service, and which still persist.  
He maintains that he fell from a wall during service, but was 
ordered to continue his training without receiving medical 
care.  The veteran contends that he did eventually seek 
treatment for his knee in service, and that he has lived with 
the knee pain since that time.  The veteran indicates that he 
was not treated again for the knee problems until 2000.

The service medical records show that when examined at 
service entrance, the veteran reported a history of 
experiencing rheumatic fever around 1970.  He denied any 
history of swollen or painful joints.  Physical examination 
was normal.  Beginning in August 1976, he reported 
experiencing painful joints, particularly of his hips.  
Clinical and diagnostic workups were largely unremarkable, 
except for findings of possible small effusion in the knees.  
He was placed on a profile for "stress syndrome."  In 
September 1976 he reported right knee pain after recently 
hitting the joint against a tree stump.  X-ray studies of the 
hips were negative for abnormalities.  X-ray studies of the 
knees showed possible early stress fractures involving the 
proximal shafts of both tibia.  The treating clinicians 
doubted a polyarthropathy was involved.  A discharge 
examination report is not of record.

Post-service VA treatment records for February 2001 to 
January 2007 disclose that in August 2003, the veteran 
complained of knee pain when traversing stairs.  In November 
2003, he complained of achy joints; he was diagnosed as 
having arthralgias primarily affecting his knee and ankles.  
In January 2004, he reported experiencing migratory joint 
pains that had existed since service.  He indicated that the 
pains affected his left side, involving the upper extremity, 
his hip, and the lower extremity.  He was diagnosed as having 
chronic joint pain primarily affecting the left side, 
consistent with degenerative joint disease.

The veteran attended a VA examination in June 2004.  He 
reported injuring his knees and ankles during basic training.  
X-ray studies of the right knee showed minimal osteophytosis.  
X-ray studies of the left knee and of both ankles were 
negative for abnormalities.  The veteran was diagnosed as 
having bilateral patellar tendon pain syndrome; bilateral 
tendonitis of the right and left ankles; and degenerative 
joint disease of the right knee.

The veteran was again examined by VA in July 2006.  The 
examiner noted that the veteran's history was remarkable for 
childhood rheumatic fever, for a history of a fall in 
service, and for notations in service of bilateral tibia 
stress fractures and a bilateral hip condition.  The veteran 
reported that his current joint pains affected his elbows, 
hips, knees, and ankles.  X-ray studies of the elbows and 
hips were negative for abnormalities.  X-ray studies of the 
knees showed bilateral patellar enthesophytes.  X-ray studies 
of the ankles showed bilateral calcaneal spurs.  The veteran 
was diagnosed as having bilateral elbow lateral 
epicondylitis; bilateral hip strain; bilateral knee 
patellofemoral pain syndrome; and bilateral ankle strain.  
After reviewing the claims file and examining the veteran, 
the examiner concluded that it was as likely as not that the 
current multiple joint condition is related to the joint 
pains in service.

The service medical records document reports of joint pain 
affecting the knees and hips, and demonstrate the possible 
presence of lower extremity stress fractures.  Although the 
service records do not reference a falling incident, the 
veteran is competent to describe his fall from a wall during 
an obstacle course, and of feeling joint pain at that time.  
The Board has no reason to doubt the credibility of his 
account.  

Although there is no postservice evidence of any complaints 
or findings regarding the claimed multiple joint condition 
for many years after his discharge, the veteran contends that 
his symptoms nevertheless have existed since then.  He 
explains that he elected to just live with the pain in the 
interim period.  Given the nature of the joint complaints 
reported in service and described by him as continuing since 
then, the Board finds his account of experiencing symptoms 
since service to be credible.
 
In support of the veteran's claim is the report of the July 
2006 VA examination.  The examiner, after reviewing the 
claims file and clinically evaluating the veteran, attributed 
the veteran's elbow complaints to epicondylitis; attributed 
the bilateral hip and ankle complaints to strain; and 
attributed the knee complaints to patellar pain syndrome with 
evidence of degenerative changes on X-ray studies.  The 
examiner concluded that there was an etiological relationship 
of the current joint disorders to the joint symptoms in 
service.  Although his opinion was based in part on the 
occurrence of a fall in service, as already discussed, the 
Board finds the veteran's account of the fall to be credible.

The Board notes that neither the June 2004 examiner nor the 
July 2006 examiner identified the presence of a joint 
disability other than in the knees, hips, elbows and ankles.  
Nor do the treatment records document a diagnosis of 
disability affecting any joint other than those referenced 
above.

In short, given the July 2006 examiner's conclusion that the 
joint disorders of the veteran's elbows, hips, knees, and 
ankles are etiologically related to the joint complaints 
experienced in service, the Board finds the evidentiary 
record serves to establish that it is at least as likely as 
not that the veteran's current multiple joint disability 
originated during his period of service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for multiple joint disability, 
shown to include both elbows, both hips, both knees, and both 
ankles is warranted.  





ORDER

Entitlement to service connection for multiple joint 
disability, shown to include both elbows, both hips, both 
knees, and both ankles, is granted.





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


